 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10    TUG CONSTRUCTION, LLC, a
      Washington limited liability company,
11                                                       IN ADMIRALTY
                             Plaintiff,
12
              v.                                         Case No. 2:19-cv-00632-MJP
13
      HARLEY MARINE FINANCING, LLC, a                    MODEL STIPULATED PROTECTIVE
14    Delaware limited liability company,                ORDER
15                           Defendants.
                                                         NOTE ON MOTION CALENDAR:
16                                                       June 27, 2019

17   1.     PURPOSES AND LIMITATIONS

18          Discovery in this action is likely to involve production of confidential, proprietary, or

19   private information for which special protection may be warranted. Accordingly, the parties hereby

20   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

21   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

22   protection on all disclosures or responses to discovery, the protection it affords from public

23   disclosure and use extends only to the limited information or items that are entitled to confidential

24   treatment under the applicable legal principles, and it does not presumptively entitle parties to file

25   confidential information under seal.

26




     MODEL STIPULATED PROTECTIVE ORDER - 1
 1   2.        “CONFIDENTIAL” MATERIAL
 2             “Confidential” material shall include the following documents and tangible things
 3   produced or otherwise exchanged:
 4             A. Personal banking and other financial information of the parties.
 5             B. Private business information that would be considered a trade secret.
 6             C. Information otherwise provided protection from disclosure under the law.
 7   3.        SCOPE
 8             The protections conferred by this agreement cover not only confidential material (as
 9   defined above), but also (1) any information copied or extracted from confidential material; (2)
10   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
11   conversations, or presentations by parties or their counsel that might reveal confidential material.
12   However, the protections conferred by this agreement do not cover information that is in the public
13   domain or becomes part of the public domain through trial or otherwise.
14   4.        ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
15             4.1     Basic Principles. A receiving party may use confidential material that is disclosed
16   or produced by another party or by a non-party in connection with this case only for prosecuting,
17   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
18   categories of persons and under the conditions described in this agreement. Confidential material
19   must be stored and maintained by a receiving party at a location and in a secure manner that ensures
20   that access is limited to the persons authorized under this agreement.
21               4.2     Disclosure of “CONFIDENTIAL” Information or Items.             Unless otherwise
22        ordered by the court or permitted in writing by the designating party, a receiving party may
23   disclose any confidential material only to:
24                     (a)   the receiving party’s counsel of record in this action, as well as employees
25   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
26




     MODEL STIPULATED PROTECTIVE ORDER - 2
 1                  (b)    the officers, directors, and employees (including in house counsel) of the
 2   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
 3   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 4   designated;
 5                  (c)    experts and consultants to whom disclosure is reasonably necessary for this
 6   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7                  (d)      the court, court personnel, and court reporters and their staff;
 8                  (e)    copy or imaging services retained by counsel to assist in the duplication
 9   of confidential material, provided that counsel for the party retaining the copy or imaging
10   service instructs the service not to disclose any confidential material to third parties and to
11   immediately return all originals and copies of any confidential material;
12                  (f)    during their depositions, witnesses in the action to whom disclosure is
13   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
14   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
15   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
16   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
17   under this agreement;
18                  (g)      the author or recipient of a document containing the information
19   or a custodian or other person who otherwise possessed or knew the information.
20          4.3     Filing Confidential Material. Before filing confidential material or discussing or
21   referencing such material in court filings, the filing party shall confer with the designating party,
22   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
23   remove the confidential designation, whether the document can be redacted, or whether a motion
24   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
25   designating party must identify the basis for sealing the specific confidential information at issue,
26   and the filing party shall include this basis in its motion to seal, along with any objection to sealing




     MODEL STIPULATED PROTECTIVE ORDER - 3
 1   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
 2   the standards that will be applied when a party seeks permission from the court to file material
 3   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
 4   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
 5   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
 6   the strong presumption of public access to the Court’s files.
 7   5.     DESIGNATING PROTECTED MATERIAL
 8          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
 9   or non-party that designates information or items for protection under this agreement must take
10   care to limit any such designation to specific material that qualifies under the appropriate
11   standards. The designating party must designate for protection only those parts of material,
12   documents, items, or oral or written communications that qualify, so that other portions of the
13   material, documents, items, or communications for which protection is not warranted are not swept
14   unjustifiably within the ambit of this agreement.
15          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
16   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
17   unnecessarily encumber or delay the case development process or to impose unnecessary expenses
18   and burdens on other parties) expose the designating party to sanctions.
19          If it comes to a designating party’s attention that information or items that it designated for
20   protection do not qualify for protection, the designating party must promptly notify all other parties
21   that it is withdrawing the mistaken designation.
22          5.2     Manner and Timing of Designations. Except as otherwise provided in this
23   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
24   ordered, disclosure or discovery material that qualifies for protection under this agreement must
25   be clearly so designated before or when the material is disclosed or produced.
26




     MODEL STIPULATED PROTECTIVE ORDER - 4
 1                   (a)     Information in documentary form: (e.g., paper or electronic documents and
 2   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
 3   the designating party must affix the word “CONFIDENTIAL” to each page that contains
 4   confidential material. If only a portion or portions of the material on a page qualifies for protection,
 5   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
 6   markings in the margins).
 7                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties
 8   and any participating non-parties must identify on the record, during the deposition or other pretrial
 9   proceeding, all protected testimony, without prejudice to their right to so designate other testimony
10   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving a
11   transcript of a deposition or other pretrial proceeding, designate portions of the transcript, or
12   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
13   at trial, the issue should be addressed during the pre-trial conference.
14                   (c)     Other tangible items: the producing party must affix in a prominent place
15   on the exterior of the container or containers in which the information or item is stored the word
16   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
17   the producing party, to the extent practicable, shall identify the protected portion(s).
18           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
19   designate qualified information or items does not, standing alone, waive the designating party’s
20   right to secure protection under this agreement for such material. Upon timely correction of a
21   designation, the receiving party must make reasonable efforts to ensure that the material is treated
22   in accordance with the provisions of this agreement.
23

24

25

26




     MODEL STIPULATED PROTECTIVE ORDER - 5
 1   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2           6.1    Timing of Challenges. Any party or non-party may challenge a designation of
 3   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 5   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
 6   challenge a confidentiality designation by electing not to mount a challenge promptly after the
 7   original designation is disclosed.
 8           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
 9   regarding confidential designations without court involvement. Any motion regarding confidential
10   designations or for a protective order must include a certification, in the motion or in a declaration
11   or affidavit, that the movant has engaged in a good faith meet and confer conference with other
12   affected parties in an effort to resolve the dispute without court action. The certification must list
13   the date, manner, and participants to the conference. A good faith effort to confer requires a face-
14   to-face meeting or a telephone conference.
15           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
16   intervention, the designating party may file and serve a motion to retain confidentiality under Local
17   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
18   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
19   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
20   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
21   the material in question as confidential until the court rules on the challenge.
22   7.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
               LITIGATION
23
             If a party is served with a subpoena or a court order issued in other litigation that compels
24
     disclosure of any information or items designated in this action as "CONFIDENTIAL," that party
25
     must:
26




     MODEL STIPULATED PROTECTIVE ORDER - 6
 1                  (a)     promptly notify the designating party in writing and include a copy of the
 2   subpoena or court order;
 3                  (b)     promptly notify in writing the party who caused the subpoena or order to
 4   issue in the other litigation that some or all of the material covered by the subpoena or order is
 5   subject to this agreement. Such notification shall include a copy of this agreement; and
 6                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
 7   the designating party whose confidential material may be affected.
 8   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
10   material to any person or in any circumstance not authorized under this agreement, the receiving
11   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
12   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
13   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
14   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
15   Bound” that is attached hereto as Exhibit A.
16   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
17
             When a producing party gives notice to receiving parties that certain inadvertently
18
     produced material is subject to a claim of privilege or other protection, the obligations of the
19
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
20
     provision is not intended to modify whatever procedure may be established in an e-discovery
21
     order or agreement that provides for production without prior privilege review. The parties agree
22
     to entry of a nonwaiver order under Fed. R. Evid. 502(d) as set forth herein.
23
     10.    NON TERMINATION AND RETURN OF DOCUMENTS
24
            Within 60 days after the termination of this action, including all appeals, each receiving
25
     party must return all confidential material to the producing party, including all copies, extracts and
26




     MODEL STIPULATED PROTECTIVE ORDER - 7
 1   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
 2          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 3   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 4   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
 5   product, even if such materials contain confidential material.
 6          The confidentiality obligations imposed by this agreement shall remain in effect until a
 7   designating party agrees otherwise in writing or a court orders otherwise.
 8

 9          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10

11          DATED this 27th day of June, 2019

12    MILLER NASH GRAHAM & DUNN LLP                     DLA PIPER LLP (US)
13

14    By:    s/Jess G. Webster                          s/Anthony Todaro
             Jess G. Webster, WSBA #11402               Anthony Todaro, WSBA No. 30391
15           Drew F. Duggan, WSBA # 50796               Austin Rainwater, WSBA No. 41904
             Pier 70, 2801 Alaskan Way, Suite 300       701 Fifth Avenue, Suite 6900
16           Seattle, WA 98121-1128                     Seattle, WA 98104-7029
             Tel: (206) 624-8300                        Tel: 206.839.4800
17           Fax: (206) 340-9599                        Fax: 206.839.4801
18           Email: drew.duggan@millernash.com          E-mail: anthony.todaro@dlapiper.com
             Email: jess.webster@millernash.com         E-mail: austin.rainwater@dlapiper.com
19
      Attorneys for Plaintiff Tug Construction LLC      Attorneys for Plaintiff Harley Marine
20                                                      Financing, LLC
21

22          PURSUANT TO STIPULATION, IT IS SO ORDERED

23          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

24   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
25   state proceeding, constitute a waiver by the producing party of any privilege applicable to those
26




     MODEL STIPULATED PROTECTIVE ORDER - 8
 1   documents, including the attorney-client privilege, attorney work-product protection, or any other
 2   privilege or protection recognized by law.
 3

 4   DATED: July __9th___, 2019
 5

 6

 7                                                       A
                                                         Marsha J. Pechman
 8                                                       United States Senior District Judge

 9

10
     Presented by:
11   Miller Nash Graham & Dunn LLP

12

13    s /Jess G. Webster
     Jess G. Webster, WSBA # 11402
14
     Pier 70, 2801 Alaskan Way, Suite 300
15   Seattle, WA 98121-1128
     Tel: (206) 624-8300
16   Fax: (206) 340-9599
     Email: jess.webster@millernash.com
17

18

19

20

21

22

23

24

25

26




     MODEL STIPULATED PROTECTIVE ORDER - 9
